DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 06/24/2021. Claims 1-20 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 12/03/2019 is acceptable.

Information Disclosure Statement


Election/Restrictions
Applicant’s election with traverse of claims 1-4 and 11-14 in the reply filed on 12/03/2019 is acknowledged.
The traversal is on the ground(s) that the species are interrelated and have common characteristics and accordingly there will be no undue search burden. 
The examiner would like to note that even if the species share common characteristics, there are differences in the structure and method of forming those structures as described in the restriction requirement mailed on 05/05/2021. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al ( US 2019/0372057 A1 ; hereafter PARK) in view of ZHANG  ( US 2018/0061901 A1; hereafter ZHANG ).


    PNG
    media_image1.png
    298
    733
    media_image1.png
    Greyscale

Regarding claim 1, Park discloses an OLED display panel, comprising:
a substrate ( Fig 3 , substrate 100); a driving circuit layer  ( Fig 3, TFT1, as driving circuit layer, Para [ 0110]) disposed on the substrate ( Fig 3 , substrate 100); and a light emitting functional layer ( Fig 3-4, OLED1, Para [ 0113])  disposed on the driving circuit layer ( Fig 3, TFT1, as driving circuit layer, Para [ 0110]).
But, Park does not disclose explicitly wherein a light emitting layer of the light emitting functional layer comprises doped light emitting layers, a main material of the doped light emitting layers comprises a blue fluorescent luminescent material, a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material, the doped light emitting layers comprise a first doped light emitting layer and a second doped light emitting layer, which are disposed in laminations , and wherein a doping concentration of the secondary material in the first 

    PNG
    media_image2.png
    436
    482
    media_image2.png
    Greyscale

In a similar field of endeavor, ZHANG discloses wherein a light emitting layer  ( EML_B1, CGL, EML_B2 and CGL) of the light emitting functional layer ( stacked layers between anode AN and cathode CA) comprises doped light emitting layers ( EML_B1, CGL, EML_B2 and CGL), a main material of the doped light emitting layers comprises a blue fluorescent luminescent material ( EML_B1, Para [ 0045]), a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material ( EML_B2, Para [ 0045]), the doped light emitting layers comprise a first doped light emitting layer ( CGL lower) and a second doped light emitting layer ( CGL upper), which are disposed in laminations ( Fig 5, lamination structure) , and wherein a doping 

Since PARK and ZHANG are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by ZHANG would have been recognized in the pertinent art of PARK. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK in light of ZHANG teaching “wherein a light emitting layer  ( EML_B1, CGL, EML_B2 and CGL) of the light emitting functional layer ( stacked layers between anode AN and cathode CA) comprises doped light emitting layers ( EML_B1, CGL, EML_B2 and CGL), a main material of the doped light emitting layers comprises a blue fluorescent luminescent material ( EML_B1, Para [ 0045]), a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material ( EML_B2, Para [ 0045]), the doped light emitting layers comprise a first doped light emitting layer ( CGL lower) and a second doped light emitting layer ( CGL upper), which are disposed in laminations ( Fig 5, lamination structure) , and wherein a doping concentration of the secondary material in the first doped light emitting layer   ( Para [ 0080]) and a doping concentration of the secondary material in the second doped light emitting layer are different ( Para [ 0080])” for further advantage such as to improve light emitting efficiency and device performance.

Regarding claim 11, Park discloses a display device, comprising: an OLED display panel , wherein the OLED display panel (  Fig 3) comprises: a substrate ( Fig 3 , substrate 100) ; a driving circuit layer Fig 3, TFT1, as driving circuit layer, Para [ 0110]) disposed on the substrate ( Fig 3 , substrate 100); and Page 3 of 8Appl. No. 16/618,803 Amdt. dated June 22, 2021 Reply to Office Action of May 05, 2021 a light emitting functional layer ( Fig 3-4, OLED1, Para [ 0113]) disposed on the driving circuit layer ( Fig 3, TFT1, as driving circuit layer, Para [ 0110]).
But, Park does not disclose explicitly wherein a light emitting layer of the light emitting functional layer comprises doped light emitting layers, a main material of the doped light emitting layers comprises a blue fluorescent luminescent material, a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material, the doped light emitting layers comprise a first doped light emitting layer and a second doped light emitting layer , which are disposed in laminations, and wherein a doping concentration of the secondary material in the first doped light emitting layer and a doping concentration of the secondary material in the second doped light emitting layer are different.  
In a similar field of endeavor, ZHANG discloses wherein a light emitting layer  ( EML_B1, CGL, EML_B2 and CGL)  of the light emitting functional layer ( stacked layers between anode AN and cathode CA)  comprises doped light emitting layers ( EML_B1, CGL, EML_B2 and CGL), a main material of the doped light emitting layers comprises a blue fluorescent luminescent material ( EML_B1, Para [ 0045]), a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material ( EML_B2, Para [ 0045]), the doped light emitting layers comprise a first doped light emitting layer ( CGL lower) and a second doped light emitting layer  ( CGL upper) , 

Since PARK and ZHANG are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by ZHANG would have been recognized in the pertinent art of PARK. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK in light of ZHANG teaching “wherein a light emitting layer  ( EML_B1, CGL, EML_B2 and CGL)  of the light emitting functional layer ( stacked layers between anode AN and cathode CA)  comprises doped light emitting layers ( EML_B1, CGL, EML_B2 and CGL), a main material of the doped light emitting layers comprises a blue fluorescent luminescent material ( EML_B1, Para [ 0045]), a secondary material of the doped light emitting layers comprises a thermally activated delayed fluorescence material ( EML_B2, Para [ 0045]), the doped light emitting layers comprise a first doped light emitting layer ( CGL lower) and a second doped light emitting layer  ( CGL upper) , which are disposed in laminations ( Fig 5, lamination structure), and wherein a doping concentration of the secondary material in the first doped light emitting layer  ( Para [ 0080]) and a doping concentration of the secondary material in the second doped light emitting layer are different  ( Para [ 0080])” for further advantage such as to improve light emitting efficiency and device performance.
	
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al ( US 2019/0372057 A1 ; hereafter PARK) in view of ZHANG  ( US 2018/0061901 A1; hereafter ZHANG ) as applied claims above and further in view of  OGIWARA et al ( US 2017/0229660 A1; hereafter OGIWARA).

Regarding claim 2, PARK and ZHANG discloses the OLED display panel according to claim 1, But, Park and ZHANG does not disclose explicitly wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level and a triplet exciton energy level of the thermally activated delayed fluorescence material.  
In a similar field of endeavor, OGIWARA discloses wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level ( Para [ 0152] discloses same materials, thus same materials have same characterics) and a triplet exciton energy level of the thermally activated delayed fluorescence material   (Para [ 0031] ).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of OGIWARA teaching “wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level ( Para [ 0152] discloses same materials, thus same materials have same characterics) and a triplet exciton energy level of the thermally activated delayed fluorescence material   (Para [ 0031] )” for further advantage such as to improve light emitting efficiency and device performance.

Regarding claim 12, PARK and ZHANG discloses the display device according to claim 11, But, Park and ZHANG does not disclose explicitly wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level and a triplet exciton energy level of the thermally activated delayed fluorescence material.  
In a similar field of endeavor, OGIWARA discloses wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level ( Para [ 0152] discloses same materials, thus same materials have same characterics) and a triplet exciton energy level of the thermally activated delayed fluorescence material   (Para [ 0031] ).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of OGIWARA teaching “wherein a triplet exciton energy level of the blue fluorescent luminescent material is higher than a singlet exciton energy level ( Para [ 0152] discloses same materials, thus same materials have same characterics) and a triplet exciton energy level of the thermally activated delayed fluorescence material   (Para [ 0031] )” for further advantage such as to improve light emitting efficiency and device performance.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al ( US 2019/0372057 A1 ; hereafter PARK) in view of ZHANG  ( US 2018/0061901 A1; hereafter ZHANG ) as applied claims above and further in view of ZHENG ( US 2016/0254322 A1; hereafter ZHNEG).

Regarding claim 3, PARK and ZHANG discloses the OLED display panel according to claim 2, But, Park  and ZHANG does not disclose explicitly wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative. 
 In a similar field of endeavor, ZHENG discloses wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative (Para [0077]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of ZHENG teaching “wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative (Para [0077])” for further advantage such as to improve light emitting efficiency and device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 13, PARK and ZHANG discloses the display device according to claim 12, But, Park and ZHANG does not disclose explicitly wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative.  
 In a similar field of endeavor, ZHENG discloses wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative (Para [0077]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of ZHENG teaching “wherein the blue fluorescent luminescent material is composed one of a stilbene derivative, a tristyrene, a tetrastyrene derivative, a carbazole derivative, boron, and a beryllium derivative (Para [0077])” for further advantage such as to improve light emitting efficiency and device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al ( US 2019/0372057 A1 ; hereafter PARK) in view of ZHANG  ( US 2018/0061901 A1; hereafter ZHANG ) as applied claims above and further in view of Fossum ( US 2020/0131436 A1; hereafter Fossum).


Regarding claim 4, PARK and ZHANG discloses the OLED display panel according to claim 2, But, Park and ZHANG does not disclose explicitly wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, triphenyltriazine group, phenyl phosphine oxide group, oxathiazin oxidation group, and thioxanthone group.
In a similar field of endeavor, Fossum discloses wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, triphenyltriazine group, phenyl phosphine oxide group, oxathiazin oxidation group, and thioxanthone group  (Abstract).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of Fossum teaching “wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, triphenyltriazine group, phenyl phosphine oxide group, oxathiazin oxidation group, and thioxanthone group  (Abstract)” for further advantage such as to improve light emitting efficiency and device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 14, PARK and ZHANG discloses the display device according to claim 12, But, Park and ZHANG does not disclose explicitly wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, 
In a similar field of endeavor, Fossum discloses wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, triphenyltriazine group, phenyl phosphine oxide group, oxathiazin oxidation group, and thioxanthone group  (Abstract).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine PARK and ZHANG in light of Fossum teaching “wherein a molecular structure of the thermally activated delayed fluorescence material comprises an electron donor group and an electron acceptor group, the electron donor group is selected from one or a mixture of two or more of a phenothiazine group, a triphenylamine group, a carbazole group, and an acridinium group, and the electron acceptor group is selected from one of benzophenone group, diphenyl sulfone group, phthalonitrile group, triphenyltriazine group, phenyl phosphine oxide group, oxathiazin oxidation group, and thioxanthone group  (Abstract)” for further advantage such as to improve light emitting efficiency and device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898